Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 28-58, 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,461,257. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant Claims encompass the anthracene derivatives as claimed in US’257. For instance, the Ar1 and other substituents (Ra, Rb, Rx, Arz) are selected from the same components. US’257 limits the position of phenanthryl bond to the anthracene however the instant claims do not limit the location of the bond and in fact, Claim 30 requires that position. 
US’257 utilizes composition is utilized in organic EL devices, including light emitting layers between cathodes and anodes. 

Claim 45-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,461,257 in view of Murase et al. (US 2007/0247063, Matsura).
US’257 discloses the anthracene derivative as shown above. US’257 discloses suitable heterocyclic groups, which are substituted and unsubstituted.
Murase discloses EL compounds wherein a dibenzofuranyl compound is connected directly to the anthracene compound.  See Figure below. The anthracene compounds have good film forming properties and heat resistance and suitable for light emitting devices. [0052]. 

    PNG
    media_image1.png
    262
    196
    media_image1.png
    Greyscale

It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify US’257 and select a dibenzofuranyl as the Ar1 group. Murase discloses advantages of utilizing these functional groups including having high luminous efficiency and excellent durability.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Claim 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,461,257 in view of Matsuura et al. (US 2007/0237984, Matsura).
US’257 disclose the anthracene derivative and dopant as shown above. US’257 do not disclose that the compound comprises the phenyl groups arranged as per formula (5).


    PNG
    media_image2.png
    371
    291
    media_image2.png
    Greyscale

Matsura also discloses that suitable embodiment includes, p.23:

    PNG
    media_image3.png
    301
    673
    media_image3.png
    Greyscale


A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Claims 28-60 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,822,041 in view of Cosimbescu et al. (US 2005/0089717 A1, Cosimbescu) or Hatwar (US 2005/0249972, Hatwar)
Claim 1 of US’041 teaches an anthracene derivate as follows.

    PNG
    media_image4.png
    621
    281
    media_image4.png
    Greyscale

Although L2 is not selected from a single bond, Cosimbescu in the same field of host anthracene derivatives, particularly those having phenanthryl groups connected to the anthracene discloses that it is known in the art to utilize compounds having single bonds between these two moieties. See for example Inv-15. The compounds of Cosimbescu are utilized in light emitting materials as host compounds located between anode and cathode. [0008]. 
Hatwar also discloses composition comprising a single bond between the phenanthryl and anthracene groups, which achieve improved properties in the OLED device. [0010, 0088-90], p.9. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the anthracene derivative and connect the phenanthryl and anthracene moieties via a 
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

	Furthermore, US’041 discloses the use fluorescent dopants of formula (5). 

    PNG
    media_image5.png
    509
    283
    media_image5.png
    Greyscale


Claims 45-50 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,822,041 in view of Cosimbescu et al. (US 2005/0089717 A1, Cosimbescu) or Hatwar (US 2005/0249972, Hatwar), and Matsuura et al. (US 2007/0237984, Matsura).
	For the same reasons provided above for modification with US’257

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 28, 32-42, 44-46, 48-49 and 51-56 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Hatwar et al (Hatwar)
Re Claims 28, 48-49: Hatwar discloses host compounds used in OLED devices as follows:


    PNG
    media_image6.png
    457
    301
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    172
    309
    media_image7.png
    Greyscale

Re Claims 32-37: X is defined as per [0129] and a is selected from 0-4. [0130]. 

Re Claim 38-42, 44-46: Hatwar discloses host and emitting materials utilized in the OLED. [0088-90]. The hosts include anthracene derivatives such as those comprising phenanthryl groups and Ar1 groups. p.9. Hatwar discloses that the substituents of the Ar1 group can be fused rings as well as phenyl rings. Id.

    PNG
    media_image8.png
    123
    295
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    111
    308
    media_image9.png
    Greyscale


Re Claims 51-54: The compounds are utilized in OLED configurations comprises and anode and cathode with a light emitting layer comprising the anthracene derivative [0028; 0088-90, 0108-0131].

Re Claim 55: The OLED comprises a host. [0087]

Re Claim 56: The OLED can comprise a fluorescent dopant. [0087].

Claim(s) 43 is rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Hatwar et al (Hatwar) in view of Yamamoto et al. (US 2006/0147747; Yamamoto)
Hatwar discloses the composition as shown above and discloses suitable Ar1 groups but does not explicitly disclose selecting from the group as per Claim 28.
However, Yamamoto discloses similar anthracene derivatives with Ar2 groups, which overlap with Hatwar groups (phenyl groups, as well as the moieties as shown above), connected to the anthracene skeleton. See pp.9-24. In addition, Yamamoto discloses fluoranthrenyl groups. See embodiment 9 of p.24
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the composition of Hatwar and utilize a moiety of fluoranthenyl as disclosed by 
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Claims 45-50 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Hatwar et al (Hatwar) in view of Murase et al. (US 2007/0247063; Murase)
Hatwar discloses the anthracene derivative as shown above. Hatwar discloses suitable heterocyclic groups, which are substituted and unsubstituted.
Murase discloses EL compounds wherein a dibenzofuranyl compound is connected directly to the anthracene compound.  See Figure below. The anthracene compounds have good film forming properties and heat resistance and suitable for light emitting devices. [0052]. 

    PNG
    media_image1.png
    262
    196
    media_image1.png
    Greyscale


In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Claims 57-58, 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hatwar (Hatwar) in view of Seo et al. (US 2004/0137270, Seo).
Hatwar teach the OLED as shown above for claim 43. Hatwar teach the use of fluorescent dopant as shown above but does not explicitly disclose that the fluorescent dopant comprises a fused ring amine (arylamine) derivative represented by formula (6).
	Seo teaches an OLED in which the light emitting layer comprises a dopant as shown below (Abstract, [0017]). The dopant allows obtaining blue luminescence of the OLED with color purity and luminescence efficiency [0012, 0014-0017]. Groups A1 and A2 are defined in [0018] and overlap in scope.

    PNG
    media_image10.png
    283
    243
    media_image10.png
    Greyscale

It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Hatwar and substitute the dopant compounds for the amine compounds of Seo because Seo teaches that they are useful as dopant compounds in the light emitting layer and one would expect to achieve a functional device with a predictable result. 
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Claim 57-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hatwar (Hatwar) in view of Seo et al. (US 2004/0137270, hereinafter Seo, cited in IDS) and Matsuura et al. (US 2007/0237984, Matsura).
Hatwar/Seo disclose the anthracene derivative and dopant as shown above. Hatwar/Seo do not disclose that the compound comprises the phenyl groups arranged as per formula (5).
However, Matsura, also dealing with OLED devices discloses composition that are analogous to the composition of Seo. See for instance pp.21- 22. 

    PNG
    media_image2.png
    371
    291
    media_image2.png
    Greyscale

Matsura also discloses that suitable embodiment includes, p.23:

    PNG
    media_image3.png
    301
    673
    media_image3.png
    Greyscale

It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the dopant of Hatwar/Seo and substitute the central moiety. Matsura discloses these compounds are known functional equivalents and suitable for the production of EL devices. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712